DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Claims 1-5, 7-11 are pending. Claim 5 is withdrawn. Claims 1-4, 7-11 have been considered on the merits herein. 
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recites the limitation "the pharmaceutically acceptable additive" in claim 1.  There is insufficient antecedent basis for this limitation in the claim because the term “pharmaceutically acceptable additive” has been deleted from claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/086038 in view of WO2017/079700 A1, Hodge et al. (US8101593). 
Regarding claims 1-3 and 8, WO2006/086038 teaches a pharmaceutical composition for reducing fat (0004, 0005, 0033, 0062, 0142) comprising deoxycholic acid or salts thereof (0007, 0010, 0025, 0034, 0045, 0072, 0076) and preserving agents including benzethonium chloride (0101), chlorobutanol (0101) with additional excipients including antimicrobial agents (0016, 0023), buffers, preserving agents and benzyl alcohol (0075, 0098) according to claims 1-3 and 8 of the instant application. 
Regarding claim 4, the composition is formulated into an aqueous preparation for parenteral administration (0096)

WO’038 does not disclose the pH of the composition. 

Hodge teaches a pharmaceutical composition comprising deoxycholic acid or salts thereof with pharmaceutically acceptable additives or carriers at a pH of about 8 and including pH’s of about 6.9-8, (col. 56-60, Tables 3-5), wherein the pH substantially inhibits precipitation of the deoxycholate making it a shelf-stable composition (col. 2, lines 11-25, col. 4, lines 50-col. 5, lines 1-25, 40-46).  
Regarding claim 2 and 3, the composition comprises a buffer (col. 3, lines 52-60, col. 5, lines 61-col. 6, lines 1-14), antimicrobials (col. 6, lines 63-col. 7, lines 1-6) and excipients including benzyl alcohol (col. 4, lines 26-34, col. 6, lines 15-25).
Regarding claim 4, the composition is an aqueous formulation (col. 3, lines 49-51, col. 5, lines 33-39). Hodge teaches that three factors contribute to solubility of deoxycholate which are concentration, pH and temperature (Ex. 1 and 2, col. 10-20). 

WO700 teaches a pharmaceutical composition comprising deoxycholic acid or salts thereof with pharmaceutically acceptable additives or carriers (abstract, 0016-0017, 0025, 0026, 0049, 0050, 0054, 0062, 0064, 0068-77) wherein WO700 contemplates a pH of the composition to be between about 6.5-about 8.5 according to claims 1, 7, 9 (0052, Table 2). 
Regarding claim 2, the composition comprises pH-adjusting agents and preservatives, for example (0052, 0060, 0061, 0062, 0064, 0065).
Regarding claims 3 and 8, the preservative or additive is benzyl alcohol (0052, 0055, 0062, 0066).
Regarding claim 4, the composition is formulated as an aqueous prep for parenteral administration (0090).
WO’700 teaches that precipitation is affected by deoxycholate concentration and thus is not directly related to pH (0203, Table 2). WO700 teach that the compositions are formulated to have pH’s which allow for a stable composition and one which does not precipitate. 
It would have been obvious before the effective filing date of the claimed invention to formulate pharmaceutical compositions comprising deoxycholic acid or salts thereof and an additive including benzethonium chloride having a pH of 6.5 to 7.9 wherein the compositions have improved stability because the art teaches compositions comprising deoxycholic acid or salts thereof which are formulated with preserving agents including benzethonium chloride at the claimed pH’s which provide for a shelf-stable compositions having the same intended use. WO’038 teaches preserving agents to include benzethonium chloride, benzalkonium chloride and chlorobutanol, for example. Thus, a posita would have a good reason to pursue the known options within his or her technical grasp and a reasonable expectation of successfully using the art identified and predictable preserving agents in deoxycholate containing pharmaceutical compositions.  
 In addition, the compositions are disclosed by the art to comprise the additional components as claimed.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant components/ingredients for their known use and benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. This rejection is based upon the well-established proposition of patent law that no invention resides in combining old ingredients of known properties or function where the results obtained thereby are no more than the additive effects of the ingredients/components, In re Sussman, 1943 C.D. 518. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2013/151341 A1) in view of WO2006/086038. 
Lee teaches an injectable pharmaceutical composition to treat or reduce localized accumulations of fat and for preventing or treating obesity, especially local obesity (page 12, parag. 110; page 13, parag. 116) comprising sodium deoxycholate, i.e. a pharmaceutically acceptable salt of deoxycholic acid, benzyl alcohol, and preservatives including benzalkonium chloride and chlorobutanol (abstract; page 4, 0022-28; page 5, 0037-43; page 6, 0052-58, p. 13, 1st full parag.). Lee teach the composition to comprise carriers and additives including benzalkonium chloride and chlorobutanol as preservatives (page 13, 115) and isotonic agent or a pH-adjusting agent (abstract; page 3, parag.115; page 4,  parag. 25; page 5, parag. 31; page 5, parag. 40, page 8, parag. 71-75). Lee teaches that the pH of the composition can range from 8-10 (page 11, parag.100). 
Regarding claim 11, Lee teaches that the composition may be further comprised of the water-soluble vitamin, riboflavin (page 9, parag.77). 

 Lee does not teach the composition to comprise benzethonium chloride.

WO2006/086038 teaches a pharmaceutical composition for reducing fat (0004, 0005, 0033, 0062, 0142) comprising deoxycholic acid or salts thereof (0007, 0010, 0025, 0034, 0045, 0072, 0076) and preserving agents including benzethonium chloride (0101), chlorobutanol (0101) with additional excipients including antimicrobial agents (0016, 0023), buffers, preserving agents and benzyl alcohol (0075, 0098).
Regarding claim 11, WO’038 also teaches the addition of hyaluronidase which facilitates healing after treatment with the composition (0098, 0108).  The composition may also include lidocaine and procaine according to claim 11. 
It would have been obvious before the effective filing date of the claimed invention to formulate pharmaceutical compositions comprising deoxycholic acid or salts thereof and an additive including benzethonium chloride having a pH of 8.7 or more wherein the compositions have improved stability because the art teaches compositions comprising deoxycholic acid or salts thereof which are formulated with preserving agents including benzethonium chloride at the claimed pH’s which provide for a shelf-stable compositions having the same intended use. WO’038 teaches preserving agents to include benzethonium chloride, benzalkonium chloride and chlorobutanol, for example. Thus, a posita would have a good reason to pursue the known options within his or her technical grasp and a reasonable expectation of successfully using the art identified and predictable preserving agents in deoxycholate containing pharmaceutical compositions.  Not only were a finite number of preserving agents identified by the prior art of record, but a posita could have substituted one known element for another, and the results of the substitution would have been predictable, i.e. it would have been obvious for one to use benzethonium chloride of WO’038 in the place of benzalkonium chloride of Lee given that they are both preserving agents used in deoxycholate containing compositions. 
 In addition, the compositions are disclosed by the art to comprise the additional components as claimed.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant components/ingredients for their known use and benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. This rejection is based upon the well-established proposition of patent law that no invention resides in combining old ingredients of known properties or function where the results obtained thereby are no more than the additive effects of the ingredients/components, In re Sussman, 1943 C.D. 518. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
The Examiner has relied upon a new reference to reject the claim amendments. WO’038 teaches preserving agents to include benzethonium chloride, benzalkonium chloride and chlorobutanol, for example. Thus, a posita would have a good reason to pursue the known options within his or her technical grasp and a reasonable expectation of successfully using the art identified and predictable preserving agents in deoxycholate containing pharmaceutical compositions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/          Examiner, Art Unit 1651                                                                                                                                                                                              

/TAEYOON KIM/           Primary Examiner, Art Unit 1632